DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10459480. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich (US 2014/0071356) in view of Watanabe et al. (US 2010/0134733).
	In regard to claims 1 and 18, Petcavich teach a touch-sensitive screen comprising: a rigid cover layer made of glass (element 218), a polarization layer arranged beneath the rigid cover layer (paragraph 30, flexible polarizer film), a touch sensor layer comprising a touch sensor beneath the polarization layer 
	Watanabe et al. teach a cover layer with a roughened surface (element 20a and paragraph 107, Watanabe et al. teach using a cured urethane resin for the cover layer).
	The two are analogous art because they both deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich with the roughened cover layer of Watanabe et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Petcavich with the roughened cover layer of Watanabe et al. because the roughened surface of Watanabe et al. would improve the display quality.
In regard to claim 4, Watanabe et al. teach wherein a profile depth of a surface roughness of the roughened surface is between 2 and 30 micrometers (paragraph 63, 20 micrometers).
In regard to claims 9, 16 and 20, Watanabe et al. teach wherein the polarization layer is bonded directly to an underside of the rigid cover layer (fig. 1 element 17).
In regard to claim 10, Petcavich teaches wherein the touch sensor layer is bonded directly to an underside of the polarization layer (paragraph 30).
In regard to claim 11, Petcavich teaches a second polarization layer, wherein the second polarization layer is arranged beneath the touch sensor layer (element 204).
In regard to claim 12, Petcavich teaches wherein the touch-sensitive screen is part of an instrument, instrument system or a tablet PC (paragraph 19) for installation in a motor vehicle (the device can be installed anywhere. This is a statement of intended use).
In regard to claim 13, Petcavich teaches wherein a layer structure of the touch-sensitive screen has the rigid cover layer as uppermost layer (element 218).
In regard to claim 14, Watanabe et al. teach wherein the roughened surface is integrally formed with the rigid cover layer (element 20a).
	In regard to claim 15, Petcavich teach a touch-sensitive screen comprising: a rigid cover layer made of glass (element 218), a touch sensor layer comprising a touch sensor beneath the rigid cover layer (element 216 and paragraph 30, the touch sensor is on both sides of the polarizer), a 
	Watanabe et al. teach a cover layer with a roughened surface (element 20a and paragraph 107, Watanabe et al. teach using a cured urethane resin for the cover layer).
In regard to claim 19, Watanabe et al. teach wherein the roughened surface of the rigid cover layer is obtained from a roughening of the rigid cover layer (paragraph 108).
Claims 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich in view of Watanabe et al. further considered with Kojima et al. (US 2010/00028600).
In regard to claim 2, Petcavich and Watanabe et al. teach all the elements of claim 2 except wherein the surface of the rigid cover layer has an average roughness between Sa = 0.1 and 2 micrometers.
Kojima et al. teach wherein the surface of the rigid cover layer has an average roughness between Sa = 0.1 and 2 micrometers (paragraph 21).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Watanabe et al. with the roughened layer of Kojima et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Petcavich and Watanabe et al. with the roughened layer of Kojima et al. because the method used to produce the layer of Kojima et al. would provide a high level clear view and prevent screen glittering (paragraph 16).
In regard to claim 3, Kojima et al. teach wherein the surface of the rigid cover layer has an average roughness in accordance with at least one of -2< Ssk < 2 and 0< Ssk < 4 (paragraph 21).
In regard to claim 7, Kojima et al. teach wherein at least one parameter selected from an average roughness of the roughened surface, a profile depth of the surface roughness of the roughened surface, a gloss to which the roughness of the roughened surface corresponds, and a depth of layer of the rigid cover layer at least approximately follows a Gaussian distribution (paragraph 40, the Sku is from 1.5-5 and preferably from 1.5 to 2.5. The preferred Sku is in the center of the distribution).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich in view of Watanabe et al. further considered with Christiansson et al. (US 2012/0068973).
In regard to claim 5, Petcavich and Watanabe et al. teach all the elements of claim 5 except wherein the roughened surface has a roughness corresponding to a gloss between 15 and 150 gloss units (GU).
Christiansson et al. teach wherein the roughened surface has a roughness corresponding to a gloss between 15 and 150 gloss units (GU) (paragraph 140).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Watanabe et al. with the surface of Christiansson et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Petcavich and Watanabe et al. with the surface of Christiansson et al. because it would reduce the visibility of fingerprints.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich in view of Watanabe et al. further considered with Bayne et al. (US 2016/0107928).
In regard to claim 6, Petcavich and Watanabe et al. teach all the elements of claim 6 except wherein the rigid cover layer has a depth of layer, DOL, between 20 and 70 micrometers.
Bayne et al. teach wherein the rigid cover layer has a depth of layer, DOL, between 20 and 70 micrometers (paragraph 109).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Watanabe et al. with the glass of Bayne et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Petcavich and Watanabe et al. with the glass of Bayne et al. because it would improve the strength and durability of the device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich in view of Watanabe et al. further considered with Borrelli et al. (US 2012/0300307).

Borrelli et al. teach wherein the roughness is achieved by at least one roughening process selected from etching and sandblasting (paragraph 22).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Watanabe et al. with the etching of Borrelli et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Petcavich and Watanabe et al. with the etching of Borrelli et al. because etching is an extremely well-known process and one of ordinary skill in the art would recognize that etching the rigid cover layer of Watanabe et al. would work equally as well as the process used by Watanabe et al. and would provide predictable results. 
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. Applicant argues on page 6 that Petcavich does not teach an entire touch sensor arranged beneath a polarization layer. The claim does not state “entire touch sensor”. Touch sensitive devices are made of arrays of sensors working together to determine the location of a user’s touch. In the case of Petcavich there are sensors on top and on the bottom of a polarization layer. These two layers of sensors work together.
Applicant continues to argue on page 7 that Watanabe fails to show a rigid cover layer with a roughened surface formed thereon. The rejection uses Petcavich to teach a rigid glass cover layer. The rejection then relies on Watanabe to show the known technique of providing a textured surface to reduce glare. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection states that providing a cover layer with a roughened .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623